Bronson, J.
(dissenting). This matter was remanded to this Court on order of the Supreme Court. In our earlier opinion, we stated:
"We find it unnecessary to determine which interpretation of the contract to arbitrate is the more reasonable. We are convinced that even if the contract had not used the term 'due’, the arbitrator’s award would have to be reduced because it is obvious that — regardless of the literal words of the contract — the parties intended that the scope of the arbitration extend only to the $9,020.70. If the contract literally gave the arbitrator the power to grant more than that sum as an attorney fee award, then it must be reformed due to a mutual mistake of the parties. * * * It is clear to this Court from the oral arguments that both sides in this dispute were surprised by the arbitrator’s decision to award $33,000. To effectuate the true intentions of the parties, we reduce the attorney fee award to $9,020.70, which is the maximum sum the parties intended to be awarded to Mr. Gropman. There is no need to remand this case for further proceedings since it is obvious that if the arbitrator believed $33,000 was the reasonable value of Gropman’s services, he would award the maximum allowable fee of $9,020.70.” 107 Mich App 213, 234 (1981). (Citations and footnote omitted.)
The Supreme Court vacated the judgment in an order, stating:
"The opinion of the Court of Appeals does not provide an adequate basis for substituting that Court’s judgment for that of the arbitrator and of the trial judge who entered judgment on the award.” 413 Mich 937 (1982).
*155I have reviewed the record and the arguments of counsel in light of the Supreme Court’s order. I cannot agree with the majority’s decision to affirm the decision confirming the arbitrator’s award. The arbitrator stated:
"At the outset of proceedings, respondents’ counsel took issue with the order for arbitration entered by this honorable court but proceeded to participate in the arbitration. Both parties emphasized that the arbitrator would be bound to the strict terms of the order and would determine only the reasonable value of fees in the context of said order.”
It is clear from this passage that the parties disagreed on the scope of the referral to arbitration before the arbitration proceedings began. Under the circumstances giving rise to the agreement, the order of the court was plainly ambiguous. The order did not reflect a meeting of the minds between the parties. At the time appellants objected to appellee’s interpretation of the referral order, either side would have been entitled to revoke the agreement. Appellants preserved their objections before submitting to arbitration. Under the circumstances, appellants’ objections should have been treated as a repudiation of the agreement to arbitrate. Common-law arbitration agreements may be revoked or repudiated at will by a party at any time prior to the announcement of the award. Gaines Twp v Carlson, Hohloch, Mitchell & Piotrowski, Inc, 79 Mich App 523, 528; 261 NW2d 71 (1977). This is not a case in which a party waited until the arbitrator ruled in its opponent’s favor before complaining that it had not agreed to the arbitrator’s interpretation of the scope of arbitration. See Arrow Overall Supply Co v Peloquin Enterprises, 414 Mich 95; 323 NW2d 1 *156(1982). Assuming that the referral order did encompass the matter of attorney’s fees for the entire period of employment, this authority to arbitrate was effectively revoked by appellants’ timely contention that the subject matter was more limited.